01-15-00923-CR
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

                 CORRECTION LETTER - MOTION FOR NEW TRIAL
                                                                                FILED IN
November 13, 2015                                                        1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
DEBORAH SUMMERS                                                          11/13/2015 9:42:38 AM
ATTORNEY OF RECORD                                                       CHRISTOPHER A. PRINE
11210 STEEPLECREST, SUITE 120                                                     Clerk
HOUSTON, TEXAS 77065

Defendant’s Name: JUAN ROJAS

Cause No: 1448037

Court: 185TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 10/07/2015
Sentence Imposed Date: 10/07/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: DEBORAH SUMMERS
Motion for New Trial 11/03/2015


Sincerely,


/s/ N. Salinas
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    KATHLEEN POWERS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651